Citation Nr: 1436942	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the claim for additional development in April 2014.  Jurisdiction of the claims is currently with the Los Angeles, California, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for a right knee disability, to include as due to a service connected lower back disability was previously remanded in April 2014 for further development.  

As part of the April 2014 Remand, the Board directed the RO to provide the Veteran with a VA examination concerning the etiology of any right knee conditions.  Specifically, the Board provided remand directives for the VA examiner to determine whether or not there was clear and unmistakable evidence that the Veteran's right knee disability preexisted service and whether there was clear and unmistakable evidence that the Veteran's right knee disability was not aggravated by active service.

The Veteran contends that his current right knee condition was incurred during active service and in the alternative; he has also contended that his service connected low back condition has aggravated his right knee condition.

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

After a careful review of the evidence of record, the Board finds that the presumption of soundness has not been rebutted.  

A November 1966 entrance examination shows that the Veteran reported a bad knee and problems completing knee bends.  He also reported that he had sought treatment five days prior to the entrance examination for knee trouble.  The examining physician noted the Veteran's report of knee pain and reported a smaller quadriceps of the right thigh.  

An April 1968 service medical record shows that the Veteran reported a right knee injury.  Swelling was noted on examination but otherwise the Veteran's right knee was determined to be unremarkable.  The Veteran reported that his right knee would give out and that he had a constant right knee ache.  Medical personnel noted that the Veteran's right thigh was found to be 1 inch smaller in circumference then the left thigh.

An October 1968 report of medical history shows that the Veteran did not report nor was he medically evaluated with any knee conditions.

A February 1970 service medical record shows that the Veteran was treated for right knee pain.  The Veteran reported that he had an old football injury to the right knee.  The examining physician noted pain on flexion and extension, and diagnosed the Veteran with chondromalacia of the right knee.  

A February 2008 post service private treatment note from Dr. E.S., noted that the Veteran played high school and college football, and had a history of bilateral knee injuries and arthroscopic knee surgeries.  The Veteran reported right knee pain for the last three months when ascending stairs or having his knee bent for prolonged periods.  The Veteran did not report any recent trauma but did provide information that he played a great deal of tennis in the past.  The Veteran was diagnosed with degenerative joint disease and chondromalacia patella of the right knee.  

The Board finds that there is no clear and unmistakable evidence that the Veteran's right knee disability preexisted service.  While the November 1966 entrance examination does show that the Veteran reported knee pain and prior treatments for knee pain, these unspecific reports of symptoms do not identify a specific knee disability.  Moreover, while the examiner took note of the Veteran's reports and reported a smaller right quadriceps.  The Board finds that these reports by the examining physician do not constitute a notation of a right knee disability but merely report the Veteran's history of an unspecified knee condition and a smaller right quadriceps.  Therefore, the Board finds that record does not contain clear and unmistakable evidence that a right knee disability preexisted service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

The Board also finds that there is no clear and unmistakable evidence that the Veteran's right knee disability was not aggravated by service.  The Board notes that the June 2014 VA examiner reported that there was clear and unmistakable evidence that a right knee disability was not aggravated beyond the nature progression of the disability.  The VA examiners rationale was that there was only one report of a right knee injury in April 1968 and therefore, this was clear and unmistakable evidence that no aggravation occurred.  However, the Board notes that the Veteran reported an additional episode of a knee disability in February 1970.  Therefore, the Board finds that the June 2014 VA examiner's opinion that there was clear and unmistakable evidence that the Veteran's right knee disability was not aggravate by service is of negligible probative value as the VA examiner relied upon an incorrect fact of one reported in-service knee disability while the record clearly shows an additional report of a knee disability. 

Thus, the presumption of soundness cannot be rebutted and the claim is one for service connection.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).

In the instant case, there is substantial medical evidence demonstrating that the Veteran has a current disability of degenerative joint disease and chondromalacia of the right knee.  Therefore, the first element of service connection is met.

The Board also finds that there is evidence that the Veteran experienced a right knee disability during service.  Specifically, a February 1970 service medical record shows that the Veteran was diagnosed with chondromalacia of the right knee.  Thus, the second element of service connection is also satisfied.

Therefore, the key issue of this case is whether the Veteran's current right knee disability is etiologically related to the in-service diagnosis of a right knee disability.

The Board finds that a VA examination concerning whether the Veteran's current right knee disability is etiologically related to his in-service diagnosis of a right knee condition is needed.

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4) (2013) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that the Veteran has a current disability, evidence establishing that he had a right knee disability during service is present, and that there is an indication that his current right knee disability may be associated with his active service.  The Board also notes that there is insufficient competent medical evidence on file to render a decision, therefore, on remand a new VA examination must be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the right knee with an appropriate examiner.  The examiner must review the claims file and should note that review in the report.  All opinions should be supported by a clear rationale, and include a discussion of the facts and medical principles involved.  

(a)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right knee disability is etiologically related to the right knee disability he had in service.  For the purposes of this request, the VA examiner must accept that any right knee disability noted in service did not pre-exist service.  Any opinion or rationale that depends in whole or part on the right knee disability preexisting service will not be considered adequate.

(b)  If the Veteran's current right knee disability is not determined to be etiologically related to active service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by or aggravated beyond its natural progression by his service connected back disability.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



